PER CURIAM.
This appeal by the plaintiff is from the final judgment upon the naked judgment-roll, which contains no bill of exceptions; and the only error assigned is that the court did not find on all the issues of fact raised by the pleadings. After a careful examination of the voluminous pleadings and findings, we think the court substantially found upon every material issue, except upon that raised by defendants’ plea of the statute of limitations. But, even if the court had expressly found in favor of the plaintiff upon this issue and all others upon which he contends there should have been findings, still the facts actually found would have been controlling, and amply sufficient to uphold the judgment. In other words, the facts expressly found support the judgment, and are entirely consistent with all averments in the complaint not negatived by an express finding, and also-consistent with a finding in favor of plaintiff upon any issue tendered by the answer upon which there is no express finding. If, as contended by counsel, some of the findings are outside of the issues, this is immaterial, since the judgment finds ample support by findings upon the material issues: Himmelman v. Henry, 84 Cal. 104, 23 Pac. 1098; Winslow v. Gohransen, *93488 Cal. 450, 26 Pac. 504; Brison v. Brison, 90 Cal. 323. 27 Pac. 186; Dolliver v. Dolliver, 94 Cal. 642, 30 Pac. 4. Upon the authority of these cases, the judgment is affirmed..